FILED
                                                                                         COURT OF APP EA1 S
                                                                                              L II
                                                                                       201 APR -9        AM 9: 02
         IN.THE COURT OF APPEALS OF THE STATE OF W

                                             DIVISION II


    STATE OF WASHINGTON,                                             No. 423


                                  Respondent,

           v




    JEFFERY BRIAN SMITH,                                       UNPUBLISHED OPINION




           JOHANSON, A. .
                     J.
                      C           Jeffery Brian Smith pleaded guilty to first degree child molestation
                                     —


    and witness tampering. We hold that the trial court did not abuse its discretion by including in
    Smith's sentence a crime -related no-
                                        contact provision that advanced public interests and was

    reasonably   limited in its scope.   And because our legislature intended to allow polygraph

    examinations to monitor a sex offender's compliance with treatment and other conditions of a

    special sex offender sentencing alternative' ( SOSA), affirm Smith's judgment and sentence
                                                 S      we
I   and the trial court'
                  or__ der revoking
                       s_ Smith's SSOSA.

                                                     FACTS


           In 2010, Smith pleaded guilty to first degree child molestation—
                                                                          domestic violence, for

    having sexual contact with his minor stepdaughter, K. . He also pleaded guilty to witness
                                                       A.
                                                        M
    tampering after he called his wife— M.
                                      A.'
                                      K. motherfrom jail and directed her to have K. .
                                        s       —                                 A.
                                                                                   M
    tell authorities that Smith did not touch her.


    1
        RCW 9.
            670.
              94A.


    2 We use initials to protect the victim's privacy.
No. 42348 1 II
          - -




        Before sentencing, the Department of Corrections (DOC)completed Smith's presentence

investigation and report. The presentence report explained that, while he lived with K. .
                                                                                     A.'
                                                                                      s
                                                                                      M

mother and her family, Smith sexually abused K. . Upon his initial arrest in 2009, Smith
                                             A.
                                              M

denied touching K. .though he later admitted that he twice touched her. The presentence
                A.,
                 M

report showed that K. .
                   A.' mother doubted that Smith had touched K. .
                    s
                    M                                        A.
                                                              M
        Smith   sought   a   SSOSA.     To determine Smith's amenability to treatment, Dr. Mark

Whitehill                        psychosexual   evaluation        Smith.   Dr. Whitehill   guardedly
            performed        a                               on



recommended treatment for Smith. He explained, I] light of the defensiveness seen on testing
                                               "[ n     .

and his lack of awareness of any of the thoughts and feelings which preceded the sexual abuse of

A.]."
K. .Clerk's Papers (CP)at 65. Dr. Whitehill recommended that Smith regularly submit
 M
to polygraph examinations to guarantee his adherence to his strictly-
                                                                    regimented SSOSA therapy
contract.


         Dr. Whitehill reiterated his conclusions at sentencing. He emphasized that rules should
                                     A.' .mother.
govern any contact between Smith and K.
                                      s
                                      M                             Dr. Whitehill did not want Smith


calling K. .mother at her home, for example, because he feared Smith may potentially
        A.'
         s
         M
contact K. . The trial court
        A.
         M                             imposed   a   SSOSA.   The judgment and sentence included a

provision that prohibited Smith from having "direct or indirect contact with victim( ) his or
                                                                                   s or
her family, including by telephone, computer, letter, in person, or via third party." CP at 117.

Appendix H to the judgment and sentence prohibited Smith from contacting K. .in person,
                                                                         A. "
                                                                          M
in   writing, telephonically, electronically, and or through [a]third party." CP
                                                  /                                  at 124.. It also


prohibited him from having contact "with K. . immediate family, effective immediately."
                                         A.'.
                                          Ms
CP at 124. The trial court allowed Smith to have telephone contact with K. .
                                                                        A.' mother until
                                                                         s
                                                                         M


                                                      2
No:42348 1 II
         - -



A.'
K. .mother could meet with Smith's psychosexual therapist and community corrections
 s
 M

officer to establish strategies and boundaries to determine what kind of contact they should have

and where, under what circumstances, and how frequent they may contact one another. The trial

court also followed another of Dr. Whitehill's recommendations, ordering Smith to submit to

polygraphs to "monitor compliance with crime -related prohibitions and law-
                                                                          abiding behavior."
CP at 125.

         Later, DOC filed a notice of violation with the court, alleging three violations, including

failed polygraph tests and two episodes of in-
                                             person contact with K. .mother. The State
                                                                 A.'
                                                                  s
                                                                  M
then moved to revoke Smith's SSOSA, and DOC filed a supplemental notice of violation. The

supplemental notice included two more violations, one for contacting K. .
                                                                     A.' mother and the
                                                                      s
                                                                      M
other for failing a polygraph.

          At the eventual revocation hearing, the trial court found that the State proved all five of

Smith's violations.      Consequently, the trial court revoked Smith's SSOSA and left all contact

provisions as they were initially written in the original Appendix H. Smith appeals the original
judgment and sentence and the order revoking his SSOSA and modifying his sentence.
                                                ANALYSIS


          Smith first argues that the trial court revoked his SSOSA based on an improper no-

contact    provision   that   prohibited him   from   seeing   his wife.   He argues that the no-
                                                                                                contact

provision was not crime related, curbed his free association rights, and deprived him of a

3
    The trial court also imposed a separate domestic violence no-
                                                                contact order pursuant to RCW
10. 9.
  9


4 One of these in-
                 person contacts with K. .
                                      A.' mother occurred the day Smith was released
                                       s
                                       M
from jail.

                                                       3
No. 42348 1 II
          - -



fundamental   liberty interest.     Because the no-
                                                  contact provision was crime -related and

reasonable in scope, we disagree.

       We review sentencing conditions for an abuse of discretion. State v. Riley, 121 Wn. d
                                                                                         2

22, 37, 846 P. d 1365 .(
             2         1993).          Crime -related prohibitions directly relate to the crime's

circumstances. RCW 9.0). typically uphold sentencing conditions if reasonably
                   030( 4A. We
                      1
                      9

crime related. See Riley, 121 Wn. d at 37.
                                2

       Trial courts must sensitively impose conditions that interfere with one's fundamental

rights. Riley, 121 Wn. d at 37. Rights to marriage and to the care, custody, and companionship
                     2
of one's children are fundamental constitutional rights, and we subject to strict scrutiny any state

interference with those rights. State v. Warren, 165 Wn.2d 17, 34, 195 P. d 940 (2008),
                                                                        3             cent.
denied, 129 S. Ct. 2007 (2009). A        sentencing court, for example, may restrict a convicted

defendant's fundamental rights, but only if reasonably necessary to accomplish the essential
needs of the state and public order. Riley, 121 Wn. d at 37 38.
                                                  2         -

        In Warren, our Supreme Court addressed whether sentencing conditions prohibiting a
defendant from contact with his wife were reasonably crime -related or a violation of his

fundamental rights, even though the wife was not the direct victim of the crime. Warren was
convicted of child molestation               his two minor   stepdaughters. - 165   Wn. d
                                                                                      2     at 23.   The
                                   against

Supreme Court held that the trial court did not abuse its discretion in imposing the no-
                                                                                       contact
provision   because the wife's   protection directly   related to the case's crimes: she was the two


 child victims' mother, Warren attempted to induce her not to cooperate in the prosecution of the

 5 Smith also makes a passing argument that the provision violated his rights against cruel and
 unusual                Because he does not brief this        issue,   we   decline to address it. RAP
     punishment.
 a)(
 10.
   6).
   3(

                                                   4
No. 42348 1 II
          - -



crime, and she testif ed against Warren           at trial.   Warren, 165 Wn. d.at 34. The court then
                                                                            2


considered whether the no-
                         contact provision violated Warren's fundamental constitutional right

to marriage and to parent his children. Warren, 165 Wn. d at 34. Applying strict scrutiny, the
                                                      2
court concluded that the no-
                           contact provision did not violate Warren's marriage rights because

the provision was reasonably necessary to achieve a compelling state interest, namely, the
protection of his wife and her children. Warren, 165 Wn. d at 34.
                                                       2
       Smith's case is analogous to Warren. Like Warren, Smith was convicted of molesting his

wife's daughter. Also like Warren, Smith attempted to induce his wife not to cooperate in the
prosecution of the crime. Smith even went so far as to attempt to persuade his wife to convince
A.
K. .to lie under oath and deny that Smith touched hera crime that resulted in another
 M                                                   —

criminal conviction for Smith.          Smith's initial no-
                                                          contact provision, however, differs from

Warren's in that Smith's was expressly a temporary no-
                                                     contact provision that allowed Smith to

telephonically contact K. .mother and provided for the possibility of additional future
                       A.'
                        s
                        M
                                            Warren's       contact   order extended for life. Warren, 165
contact upon   a   therapist's approval.                 no-




Wn. d at 31.
  2


        Analogizing the facts here to Warren, we conclude that Smith's no-
                                                                         contact provision was
crime related.      Then, strictly scrutinizing the no-
                                                      contact provision, we see that it furthered
essential needs      of the   state   and   public     order —protecting   A.
                                                                           K. . and reducing Smith's
                                                                            M
               to use   A.' .mother
                        K.
                         s
                         M                             conduit   through which   to influence K. . And
                                                                                              A.
                                                                                               M
 opportunity                                 as    a




 finally, we conclude that the no-
                                 contact provision was reasonably necessary and narrowly
 tailored to accomplish those needs, a temporary provision that could be loosened depending on




                                                          5
No. 42348 1 II
          - -



the approval of Smith's SSOSA therapist. Accordingly, Smith cannot demonstrate that the trial
court abused its discretion in imposing a no-
                                            contact provision in his judgment and sentence.

         Next, Smith appears to argue that the trial court improperly revoked his SSOSA because

it exceeded its                             him to submit to   polygraph   exams.    He asserts that a
                   authority by requiring

sentencing court may not require an offender to engage in affirmative conduct that is not crime

related. Again, we disagree.

         Statutory interpretation is a question of law that we review de novo. Pac. Cont'l Bank v.
Soundview 90, LLC, 167 Wn. App. 373, 379, 273 P. d 1009, review denied, 175 Wn. d 1018
                                               3                              2

2012).RCW 9.0)
          030( 4A.provides:
             1
             9

         Crime-   related prohibition" means an order of a court prohibiting conduct that
         directly relates to the circumstances of the crime for which the offender has been
         convicted, and shall not be construed to mean orders directing an offender
         affirmatively to participate in rehabilitative programs or to otherwise perform
         affirmative conduct. However, affirmative acts necessary to monitor compliance
         with the order of a court may be required by the department.

RCW 9. ),
    505( 4A.too, allows affirmative conduct: "As part of any sentence, the court may
       8
       9
impose and enforce crime-
                        related prohibitions_and affirmative conditions as provided in this
chapter." And, RCW 9. ) a sentencing court to impose affirmative conditions
                   703( 4A.allows
                      3
                      9
as   part of   a   community custody sentence.      It may order an offender to "[participate in
                                                                                   ]

rehabilitative programs or otherwise perform affirmative conduct reasonably related to the
circumstances of the offense, the offender's risk of reoffending, or the safety of the community."

RCW 9.
    d).
    703( 4A.
       3)(
       9

         The SSOSA statute also allows for affirmative conditions. It provides that a sentencing

                              conditions of the   suspended               specific
                                                               sentence, "[ ]         prohibitions   and
 court   may   impose,   as
No. 42348 1 II
          - -



affirmative conditions relating to the known precursor activities or behaviors identified in the

proposed treatment plan under subsection (3)(of this section."RCW 9. )(
                                          v)
                                           b)(                    d).
                                                                  670( 4A. The
                                                                     5
                                                                     9
referenced subsection, in turn,explains:

                 The examiner shall assess and report regarding the offender's amenability
        to treatment and relative risk to the community. A proposed treatment plan shall
        be provided and shall include, at a minimum:

                 v)Recommended crime -related prohibitions and affirmative conditions,
        which must include, to the extent known, an identification of specific activities or
        behaviors that are precursors to the offender's offense cycle.

RCW 9.
    b)(
    670( 4A.
       v).
       3)(
       9

         Here, the trial court included community placement and community custody conditions
on   Smith's   judgment      and sentence.   One required that Smith "submit to urinalysis testing and

polygraph examinations to monitor compliance with crime -related prohibitions."CP at 125.
         Smith cites In re Detention ofHawkins, 169 Wn. d 796, 238 P. d 1175 (2010), argue
                                                      2             3              to

that trial courts cannot order polygraph exams. But Hawkins involved the use of polygraphs for
an   entirely different     purpose.   In Hawkins, the State sought to compel Hawkins to submit to

polygraph      exams   to   determine whether he   was a   sexually violent predator. 169 Wn. d at 799.
                                                                                            2


Our Supreme Court held that the trial court exceeded its statutory authority in ordering the
pretrial polygraph exam because the legislature never intended to authorize polygraphs under
RCW 71. 9. statute relating to sexually violent predator petitions and probable cause
    040(
       4 the
       0 ),
hearings: Hawkins, 169 Wn. d at 801 03.
                         2          -

         The State cites State v. Riles, 135 Wn. d 326, 957 P. d 655 (1998),
                                               2             2             abrogated on other

 grounds by State v. Sanchez Valencia, 169 Wn.2d 782, 239 P. d 1059 (2010), support its
                                                           3              to
 argument that the legislature intended to allow polygraph examinations as a part of a SSOSA


                                                       7
No. 42348 1 II
          - -




program. In Riles our Supreme Court noted that trial courts have authority to impose polygraph

monitoring conditions. Riles, 135 Wn. d at 342. The Supreme Court further acknowledged the
                                    2

validity of polygraphs   as   an   investigative   tool. Riles, 135 Wn. d at 342.
                                                                      2             Since Riles, our


legislature has amended our sentencing statutes numerous times, but the relevant statutory

language that the legislature intended to allow polygraphs for monitoring compliance with
         —

sentencing   conditions —remains     in effect. See RCW 9.0) (
                                                        030( 4A.allowing "
                                                           1
                                                           9             affirmative acts

necessary to monitor compliance with the order of a court");
                                                          RCW 9.
                                                              670 allowing
                                                               94A. (

affirmative, crime -related conditions relating to behaviors identified in a proposed SSOSA

treatment plan).

       While Hawkins holds that trial courts may not compel polygraphs under RCW

040(
71. 9.regarding sexual violent predator petitions, the court did not analyze polygraph
   4
   0 ),
exams under the SSOSA or community custody statutes. Under the SSOSA statute, for example,

the legislature appears to expressly authorize a sentencing court to impose affirmative conditions
on a defendant, relating to his known precursor activities or behaviors "identified in the proposed
treatment plan."RCW 9. )( exams area type of affirmative conduct, and
                    d).
                    670( 4A. Polygraph
                       5
                       9
Dr. Whitehill's SSOSA recommendation specifically called for polygraph testing as part of

Smith's treatment and monitoring. Therefore, we hold that the legislature allows for polygraph

testing as a means of monitoring and assuring sex offender's compliance with treatment and
other court ordered conditions pursuant to a SSOSA.

        Accordingly we reject Smith's argument that the trial court erred when it revoked his
 SSOSA. We hold that the no-
                           contact provision is valid because it is crime -related, necessary to




                                                      8
No. 42348 1 II
          - -




protect the victim, and reasonably necessary in scope. Finally,the court was within its authority

to order polygraph testing as a condition of Smith's SSOSA.

       We affirm.


       A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW
040,
2.6.it is so ordered.
 0


                                                                                   Q c   e




                                                                 Johanson, A. .
                                                                           Q.
                                                                            C
We concur:




      Ltft          t.

                    I n, .
                       J

                            J.
                  Yorgen,




                                                 Gi